Appeal Dismissed and Memorandum Opinion filed September 18, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00681-CV
                              NO. 14-18-00682-CV

                       IN THE INTEREST OF M. E. H.

                   On Appeal from the 345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375

                 MEMORANDUM                     OPINION
      Appeal number 14-18-00681-CV is an appeal from the “Order on Motion to
Modify Judgment” signed May 10, 2018. Appeal number 14-18-00682-CV is an
appeal from the “Amended Order” signed July 9, 2018.

      Appellant C.H. filed a motion on September 10, 2018, in a related appeal,
number 14-18-00281-CV, in which she states she is abandoning appeals 14-18-
00681-CV and 14-18-00682-CV. We construe that statement as a request for
voluntary dismissal of those appeals. Tex. R. App. P. 42.1(a)(1). The request is
granted. The appeals are DISMISSED.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.